BURNETT, C. J.
This is a suit for a dissolution of the marriage contract, in which the plaintiff charges the defendant with cruel and inhuman treatment rendering his life burdensome. The answer traverses the charge of the complaint mentioned and by way of cross-complaint the defendant makes the same charge against the plaintiff. The Circuit Court heard the testimony given orally by the witnesses, *616arrived at the conclusion that neither party had proved a case and decreed that both the complaint and the cross-complaint be dismissed without costs or disbursements in favor of either party. Only the plaintiff appealed.
A careful perusal of the testimony leads us to the conclusion that the decision of the trial court is right. No good purpose would be served by detailing the testimony. It would only encumber the reports and would not form any legal precedent. The decree of the Circuit Court is affirmed, and the defendant will recover costs and disbursements to be taxed in this court. Afpiemed.
McBride, Bean and Habéis, JJ., concur.